Citation Nr: 1427930	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's claims file.  In July 2013, the Board remanded the issues for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran testified a videoconference hearing before a Veterans Law Judge.  By letter dated in April 2014, he was informed that the Veterans Law Judge that conducted the hearing was no longer employed at the Board and provided the opportunity to appear at another hearing.  He responded later that month that he wanted a personal hearing before another Veterans Law Judge at the RO.  That hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Provide with appropriate notification of the date, time, and place of the hearing to the Veteran and representative.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

